DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/16/21 have been fully considered but they are not persuasive. The applicant amended the claims to incorporate “ a single fenestration” and contends”

“Claim 1 as amended requires the fenestrated stent to comprise a single
fenestration such that the fenestrated stent may be placed in the aortic bifurcation.
Roeder does not disclose or suggest a fenestrated stent to be placed in the aortic
bifurcation. Roeder discloses a device that may be used in either the aortic branches or
common ilia vessels. However, Roeder does not teach that the device may be used in
the aortic bifurcation or any other internal structure containing three branches. The use
of the claimed stent in the aortic bifurcation is tied to the structure of the stent. In
particular, the claimed fenestrated stent has a single fenestration, such that it may be
used in the aortic bifurcation. Conversely, Roeder teaches a device that has at least two
fenestrations. Due to the geometry of the aortic bifurcation, the device disclosed in
Roeder would not operate properly in the aortic bifurcation. The aortic bifurcation
contains three branches, the distal aorta, and two common iliac arteries. A stent with a
single fenestration is required in the aortic bifurcation. Therefore, if the device of Roeder
was placed in the aortic bifurcation, it would be inoperable for its intended use.”


	The examiner disagrees.  The disclosure of Roeder et al. states in [00482] that the prosthesis may have one or more fenestrations which equates to a single fenestration as currently amended.  Roa clearly discloses that the implant is for use in diseased vessels such as the aorta [0021] and needs to accommodate aortic branches .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable
over Roeder et al. 2015/0073534 in view of Guo et al. 2021/0052364. Noting for
example figures 1 and 16 discloses


    PNG
    media_image1.png
    380
    803
    media_image1.png
    Greyscale


A fenestrated stent system (e.g. 210) for placement in the aortic bifurcation (functional language see MPEP 2114), the fenestrated stent system comprising: a fenestrated stent having a distal end and a proximal end, the fenestrated stent comprising a single fenestration (212) at a point between the distal aorta end and the common iliac end and at least one radiopaque marker (see [0052] and element 35) wherein the fenestrated stent is tapered (see [0033] which states that the tube may be tapered) from the distal aorta end to the common iliac end; is balloon-expandable [0036]; branched vessel (92, 94) which may be stents (se [0067]).
However Roeder et al. does not specify that the fenestration comprises a
radiopaque wireframe on the fenestration border or that the fenestrated stent is an
aortic end or a common iliac proximal end.
Guo et al. teaches a fenestration stent with an opening that comprises a metal
ring 130 which is a radiopaque wire which surrounds the opening (see figure 1 and
[0064]). It would have been obvious to one having ordinary skill in the art to modify the
invention of Roeder et al. and provide a radiopaque wireframe on the fenestration

border in or to provide a visual via any material that may be imaged by way of
angiography, fluoroscopy, 3D imaging, MRI, to the surgeon during implantation and/or
for monitoring the implant and Roeder et al. already envisions the of radiopaque
material as noted in [0053]. 
lt further would have been obvious to one having ordinary skill in the art to utilize
the stent of Roeder et al. and label them as a distal aorta end and a common iliac

aortic branches and common ilia vessels (see [0026; 0038)). Regarding claims 3-4 and 6-8 Roeder et al. Does not specifically state there term 50% (“wherein the taper from the distal aorta end to the common iliac end is about 50%) The term “about” is broad. MPEP 2173.05(b) states:

“APPROXIMATIONS
A. "About"
In determining the range encompassed by the term "about" one must consider the
context of the term as it is used in the specification and claims of the application. Ortho-
McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321,1326, 81 USPQ2d
1427, 1482 (Fed. Cir. 2007). In W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d
1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the
stretch rate of a plastic as "exceeding about 10% per second" is definite
because infringement could clearly be assessed through the use of a stopwatch.
However, in another case, the court held that claims reciting "at least about" were
invalid for indefiniteness where there was close prior art and there was nothing in the
specification, prosecution history, or the prior art to provide any indication as to what
range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai
Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).

Thus it is obvious that the taper of Roeder et al. is “about” 50% and the diameter
is about 14mm and the common ilia end has a diameter of about 7mm (see [0057] for
a diameter in the range from 3-10mm. Regarding claims 12-15 and 17-20 method claims, Roeder et al. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention or Roeder to be utilized at a location in the aortic bifurcation because Roeder et al. states that the device is for use to accommodate aortic branches [0005; 0037] and branch vessels to the common iliac. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        August 24, 2021